DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, 10-14, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, how does the “a rectangular upright plate” in line 4 of claim 1 relate to the “an upright plate” previously claimed in line 3 of claim 1? Are they the same or different? Appropriate correction is required. 

Claims 4-7 and 17, recite the limitation "the improved shoe holder”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.   

Regarding claim 11, the term “a first side wall of the plate” is unclear and confusing because claim 1 already claims a plate having a first side wall (lines 4-5 of claim 1). In claim 11, is the applicant referring to the same “first side wall” as claim 1 or is the applicant claiming a new first side wall in claim 11? Appropriate correction is required.   
Claims 2, 8, 10, 12-14, and 18 -19 are rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 includes all the claim limitations of claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman D578,813 in view of Sarro 2,879,012 and Noffsinger 1,987,154.

Regarding claims 1 and 4, as best understood, Goodman discloses a wall mount paper towel holder (Fig 1) that is capable of being used as a shoe holder designed as a shoe storage and display in a vertical disposition, comprising;

a frame (annotated Fig 1 below) formed of an upright plate (annotated Fig 1 below);

the frame (annotated Fig 1 below) is a one piece, unitary member, formed as a rectangular upright plate (annotated Fig 1 below) having top and bottom walls and first and second side walls;

first and second support arms (annotated Fig 1 below) disposed on the upright plate  (annotated Fig 1 below); and

first and second footwear receiving elements (annotated Fig 2 below) mounted respectively on the first and second support arms  (annotated Fig 1 below) to or capable of receiving and storing a shoe, the first and second footwear receiving elements  (annotated Fig 2 below) are ball shaped with a coating to increase the gripping ability of the receiving elements (claim 1).

    PNG
    media_image1.png
    618
    978
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    505
    959
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    690
    1441
    media_image3.png
    Greyscale

Goodman has been discussed above but does not explicitly teach that the first and second support arms are disposed on the first and second side walls, respectively, of the upright plate; and wherein the first and second footwear receiving elements have a coating to increase the gripping ability of the receiving elements (claim 1); wherein the plate  has an opening disposed through a face of the plate to allow a user to mount the improved shoe holder to a wall (claim 4). 

Sarro discloses a holder (Fig 1) that comprises an upright plate (Fig 1, #10) having first and second side walls (left side and right side) and first and second support arms (Figs 1 & 2, #16) are disposed on the first and second side walls (as shown in Figs 1 & 2), respectively, of the upright plate (Fig 1, #10) (claim 1); wherein the plate (Fig 1, #10) has an opening (Fig 1, #14) disposed through a face of the plate (Fig 1, #10) to allow a user to mount the improved shoe holder to a wall.

Noffsinger discloses a holder (Fig 1) wherein the first and second footwear receiving elements (Fig 6, #6 & 7) that have a coating (rubber) to increase the gripping ability of the receiving elements (pg 1, col 1, lines 44-46) (claim 1).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach the first and second support arms (Goodman, annotated Fig 1 above) of Goodman to the first and second side walls (Goodman, annotated Fig 1 above) of Goodman as taught by Sarro because the substitution of one known arm attachment location for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held that rearranging parts of an invention involves only routine skill in the art (claim 1).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form openings (Sarro, Fig 1, #14) through the plate (Goodman, annotated Fig 1 above) of modified Goodman in order to mount the holder (Goodman, Fig 1) of modified Goodman to a wall.

 	It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the first and second footwear receiving elements (Goodman, annotated Fig 2 above) from rubber as taught by Noffsinger because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.


Regarding claim 5, modified Goodman discloses the shoe holder wherein the face (front face) of the plate (Goodman, annotated Fig 1 above) comprises an information element (front surface), that is configured to or capable of containing information in relation to the shoe held within the improved shoe holder.

Regarding claim 8, modified Goodman discloses the shoe holder wherein the first and second support arms (Goodman, annotated Fig 1 above) are disposed on first and second side walls (Goodman, annotated Fig 3 above), respectively, of the plate (Goodman, annotated Fig 1 above).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goodman D578,813; Sarro 2,879,012; and Noffsinger 1,987,154; and further in view of Kelley 2007/0251894 and Rheinstrom 3,282,519.

Regarding claim 2, modified Goodman has been discussed above but does not explicitly teach wherein the frame is made of a recyclable plastic material.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e –frame---, does not depend on its method of production, i.e. –molded--. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 


Kelley teaches that it is old and well known for a holder (Fig 1) to be made of a recyclable plastic material [0020].
Rheinstrom teaches that it is old and well known for a paper towel holders (Fig 1) to be made of plastic (col 1, lines 62-63). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the frame of modified Goodman from a recyclable plastic (Kelley, [0020]) using the teaching of Rheinstrom which teaches that it is old and well known for a paper towel holders (Fig 1) to be made of plastic (Rheinstrom, col 1, lines 62-63) because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goodman D578,813; Sarro 2,879,012; and Noffsinger 1,987,154; and further in view of Abbruzzese 2011/0240576.

Regarding claims 5 and 7, in another interpretation, modified Goodman has been discussed above but does not explicitly teach wherein the face of the plate comprises an information element, that is configured to contain information in relation to the shoe held within the improved shoe holder (claim 5); wherein the face of the plate includes an “L” or “R” displayed thereon to allow the user to know whether the improved shoe holder is designed for a Left or Right shoe (claim 7).


Abbruzzese teaches that it is old and well known in the art for an apparel holder (Fig 1, #160) to comprise an information element (#165), that is configured to contain information in relation to the apparel item held within the apparel holder (Fig 1, #160) [0035] (claim 5); wherein the face of the plate includes an “L” or “R” displayed thereon (#165c) [0035] to allow the user to know whether the improved shoe holder is designed for a Left or Right shoe (claim 7).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an information element/indicia (Abbruzzese, #165) and a “L” indicia (Abbruzzese, #165c) to the face of the plate (Goodman, annotated Fig 1 above) in order to make the holder of modified Goodman more aesthetically appealing. Further adding graphic designs is generally recognized as being within the level of ordinary skill in the art and is considered to be purely ornamental and a matter of design. The content/design of the printed material in itself can not serve to patentably distinguish. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goodman D578,813; Sarro 2,879,012; Noffsinger 1,987,154; and  Abbruzzese 2011/0240576; and further in view of White 2016/0265716.

Regarding claim 6, modified Goodman has been discussed above but does not explicitly teach the improved shoe holder wherein the face of the plate includes an arrow displayed thereon to clearly display the correct manner to hang the improved shoe holder on the wall.

	White teaches that it is old and well known for a holder (#28) to have a face (Fig 3, #58) that comprises an arrow (Fig 3, #72b) thereon to clearly display the correct manner to hang the holder (#28) on a wall.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an arrow (White, Fig 3, #72b) to the face of the plate (Goodman, annotated Fig 1 above) of modified Goodman in order to make the holder of modified Goodman more aesthetically appealing. Further, adding graphic designs is generally recognized as being within the level of ordinary skill in the art and is considered to be purely ornamental and a matter of design. The content/design of the printed material in itself can not serve to patentably distinguish. 


Claims 1, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman D578,813 in view of Noffsinger 1,987,154.




Regarding claims 1, 4, and 10-12, as best understood, Goodman discloses a wall mount paper towel holder (Fig 1) that is capable of being used as a shoe holder designed as a shoe storage and display in a vertical disposition, comprising;

a frame (annotated Fig 1 below) formed of an upright plate (annotated Fig 1 below);

the frame (annotated Fig 1 below) is a one piece, unitary member, formed as a rectangular upright plate (annotated Fig 1 below) having top and bottom walls and first and second side walls;

first and second support arms (annotated Fig 1 below) disposed on the upright plate  (annotated Fig 1 below); and

first and second footwear receiving elements (annotated Fig 2 below) mounted respectively on the first and second support arms  (annotated Fig 1 below) to or capable of receiving and storing a shoe, the first and second footwear receiving elements  (annotated Fig 2 below) are ball shaped with a coating to increase the gripping ability of the receiving elements (claim 1).




    PNG
    media_image1.png
    618
    978
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    505
    959
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    690
    1441
    media_image3.png
    Greyscale

Goodman has been discussed above but does not explicitly teach that the first and second support arms are disposed on the first and second side walls, respectively, of the upright plate; and wherein the first and second footwear receiving elements have a coating to increase the gripping ability of the receiving elements (claim 1); wherein the plate has an opening disposed through a face of the plate to allow a user to mount the improved shoe holder to a wall (claim 4); wherein the first support arm is formed of a first elongated element and a second elongated element, and the second support arm is formed of a first elongated element and a second elongated element (claim 10); wherein the first elongated element of the first support arm is attached at one end to a first side wall of the plate, and at a second end to the second elongated element of the first support arm (claim 11); and wherein the first elongated element of the first support arm is disposed at approximately a 90 degree angle to the second elongated element of the first support arm (claim 12).


Noffsinger discloses a holder (Fig 6) that comprises an upright plate (Fig 6, #16) having first and second side walls (left side and right side) and first and second support arms (Figs 1 & 6, #2, #4 & #1, #3) are disposed on the first and second side walls (as shown in Fig 6), respectively, of the upright plate (Fig 6, #16); wherein the plate (Fig 6, #16) has an opening (Fig 6, #13) disposed through a face of the plate (Fig 6, #16) to allow a user to mount the improved shoe holder to a wall; wherein the first and second footwear receiving elements (Fig 6, #6 & 7) that have a coating (rubber) to increase the gripping ability of the receiving elements (pg 1, col 1, lines 44-46) (claim 1); wherein the plate (Fig 6, #16) has an opening (Fig 6, #13) disposed through a face of the plate (Fig 6, #16) to allow a user to mount the shoe holder to a wall (claim 4); wherein the first support arm (Figs 1 & 6, #2 & #4) is formed of a first elongated element (Fig 1, #4) and a second elongated element (Figs 1 & 6, #2), and the second support arm (Figs 1 & 6, #1 & 3) is formed of a first elongated element (Fig 1, #3) and a second elongated element (Figs 1 & 6, #1) (claim 10); wherein the first elongated element (Fig 1, #4) of the first support arm (Figs 1 & 6, #2 & #4) is attached at one end to a first side wall of the plate (Fig 6, #16), and at a second end to the second elongated element (Figs 1 & 6, #2) of the first support arm (Figs 1 & 6, #2 & #4) (claim 11); and wherein the first elongated element (Fig 1, #4) of the first support arm (Figs 1 & 6, #2 & #4) is disposed at approximately a 90 degree angle to the second elongated element (Figs 1 & 6, #2) of the first support arm (Figs 1 & 6, #2 & #4) (claim 12).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second support arms (Goodman, annotated Fig 1 above) to each comprise a first elongated element (Noffsinger, Fig 1, #3 or #4) and a second elongated element (Noffsinger, Fig 1, #1 or #2) that is approximately 90 degrees relative to the first elongated element (Noffsinger, Fig 1, #3 or #4) and attach the first and second support arms (Goodman, annotated Fig 1 above) of modified Goodman to the first and second side walls (Goodman, annotated Fig 1 above) of Goodman as taught by Noffsinger because the substitution of one known arm attachment location for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held that rearranging parts of an invention involves only routine skill in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form openings (Noffsinger, Fig 6, #13) through the plate (Goodman, annotated Fig 1 above) of modified Goodman in order to mount the holder (Goodman, Fig 1) of modified Goodman to a wall.

	It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the first and second footwear receiving elements (Goodman, annotated Fig 2 above) from rubber as taught by Noffsinger because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Regarding claim 13, modified Goodman discloses the shoe holder wherein the first footwear receiving element (Goodman, annotated Fig 2 above) is attached to an end (Goodman, annotated Fig 1 below) of the second elongated element of the first support arm (Goodman, annotated Fig 2 above), and the second footwear receiving element (Goodman, annotated Fig 2 above) is attached to an end (Goodman, annotated Fig 1 below) of the second elongated element of the second support arm (Goodman, annotated Fig 2 above).


    PNG
    media_image4.png
    715
    962
    media_image4.png
    Greyscale


Regarding claim 14, modified Goodman discloses a shoe holder wherein a portion of the first and second support arms (Goodman, annotated Fig 1 below) are generally placed approximately 1/3 of the distance from the bottom wall to the top wall of the plate (Goodman, annotated Fig 1 above).


Regarding claim 16, modified Goodman discloses a shoe holder (Goodman, Fig 1) designed as a shoe storage and display in a vertical disposition, comprising;

a one piece, unitary member frame (Goodman, annotated Fig 1 above) formed of an upright rectangular plate (Goodman, annotated Fig 1 above) having top and bottom walls respectively, and first and second side walls (Goodman, annotated Fig 3 above);

an opening (Noffsinger, Fig 6, #13) disposed through the plate (Goodman, annotated Fig 1 above) to mount the improved shoe holder to a wall;

identical first and second support arms (Goodman, annotated Fig 1 above) disposed on the first and second side walls (as explained above in the rejection of claim 1), respectively, of the upright plate;

the first support arm (Goodman, annotated Fig 1 above) formed of a first elongated element (Noffsinger, Fig 1, #4) and a second elongated element (Noffsinger, Fig 1, #2), and the second support arm (Goodman, annotated Fig 1 above) formed of a first elongated element (Noffsinger, Fig 1, #3) and a second elongated element (Noffsinger, Fig 1, #1) (as explained in the rejection of claim 1 above); and
first and second footwear receiving elements (Goodman, annotated Fig 2 above) mounted respectively on the first and second support arms (Goodman, annotated Fig 1 above) to receive and store a shoe, the first and second footwear receiving elements (Goodman, annotated Fig 2 above) are ball shaped with a coating to increase the gripping ability of the receiving elements (as explained above in the rejection of claim 1).

Claim 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goodman D578,813 and Noffsinger 1,987,154; and further in view of Abbruzzese 2011/0240576 and White 2016/0265716.

Regarding claim 17, modified Goodman has been discussed above but does not explicitly teach wherein the face of the plate comprises an information element, that is configured to contain information in relation to the shoe held within the improved shoe holder; and wherein the face of the plate includes an arrow displayed thereon to clearly display the correct manner to hang the improved shoe holder on the wall.


Abbruzzese teaches that it is old and well known in the art for an apparel holder (Fig 1, #160) to comprise an information element (#165), that is configured to contain information in relation to the apparel item held within the apparel holder (Fig 1, #160) [0035].

	White teaches that it is old and well known for a holder (#28) to have a face (Fig 3, #58) that comprises an arrow (Fig 3, #72b) thereon to clearly display the correct manner to hang the holder (#28) on a wall.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an information element/indicia (Abbruzzese, #165) and a “L” indicia (Abbruzzese, #165c) to the face of the plate (Goodman, annotated Fig 1 above) in order to make the holder of modified Goodman more aesthetically appealing. Further adding graphic designs is generally recognized as being within the level of ordinary skill in the art and is considered to be purely ornamental and a matter of design. The content/design of the printed material in itself can not serve to patentably distinguish. 

It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an arrow (White, Fig 3, #72b) to the face of the plate (Goodman, annotated Fig 1 above) of modified Goodman in order to make the holder of modified Goodman more aesthetically appealing. Further, adding graphic designs is generally recognized as being within the level of ordinary skill in the art and is considered to be purely ornamental and a matter of design. The content/design of the printed material in itself can not serve to patentably distinguish. 



Regarding claim 18, modified Goodman discloses the shoe holder wherein the first footwear receiving element (Goodman, annotated Fig 2 above) is attached to the second elongated element of the first support arm (Goodman, annotated Fig 1 above), and the second footwear receiving element (Goodman, annotated Fig 2 above) is attached to the second elongated element of the second support arm (Goodman, annotated Fig 1 above).

Regarding claim 19, modified Goodman discloses a shoe holder wherein a portion of the first and second support arms (Goodman, annotated Fig 1 below) are generally placed approximately 1/3 of the distance from the bottom wall to the top wall of the plate (Goodman, annotated Fig 1 above).


Response to Arguments
Applicant's arguments filed on 02/24/22 with respect to all claims have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/Examiner, Art Unit 3631